Citation Nr: 0523314	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-25 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from December 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in April 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claim file.


FINDINGS OF FACT

1.  The veteran is diagnosed as having a major depressive 
disorder, recurrent, full remission, dysthymic disorder, 
early onset, with much attendant anxiety.

2.  The evidence of record does not show a psychiatric 
disorder, to include depression, to have been caused or made 
worse by active military service, nor may it be presumed to 
have been caused or made worse by active military service.


CONCLUSION OF LAW

A psychiatric disorder, to include depression, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159(c)(4), 3.303, 3.307(a), 
3.309(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, and prior to 
an adverse initial adjudication, imposes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The VCAA also requires VA to assist 
the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

The veteran filed his claim in December 2002.  In a letter 
dated in January 2003 (letter), the RO informed the veteran 
of the VCAA and VA's obligations under the act, to include 
the evidence needed to support his claim.  As to who would 
obtain what part of the evidence needed, the letter informed 
the veteran that the RO would arrange for an examination, if 
deemed appropriate, and obtain any VA treatment and other 
federal records, and included VA Forms 21-4138 for him to 
identify the treatment facility or other repository of 
federal records he deemed related to his claim, and that the 
RO had received his service medical records.  The letter 
instructed the veteran to obtain a medical diagnosis of a 
current disability and nexus with his service, and evidence 
which showed incurrence or aggravation in service.  The 
letter also informed the veteran that, at his option, the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to submit copies of any service medical records in 
his possession and to send information describing any 
additional evidence he desired obtained, or the evidence 
itself, which the Board construes as reasonably informing him 
to submit any evidence in his possession.
The Board finds that the letter meets the notice-content 
requirements of the VCAA.  Further, the record reflects no 
evidence of the veteran or his representative having asserted 
the notice was deficient or that the veteran was prejudiced 
by any perceived deficiency.  38 U.S.C.A. §§ 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VA O.G.C. Prec. Op. No. 
1-2004 (February 24, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. at 120-
21; Quartuccio v. Principi, 16 Vet. App. 183.

The RO obtained the veteran's VA treatment records and 
private treatment records from the private providers he 
identified.  The RO also requested the Social Security 
administration (SSA) to provide any records in its possession 
related to the veteran's application for benefits 
administered by SSA.  The SSA advised the RO in March 2004 
that numerous searches had failed to reveal any records 
associated with the veteran.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  Thus, the Board 
finds that the RO has complied with the duty to assist the 
veteran with the development of his claim, 38 C.F.R. 
§ 3.159(c), and that the veteran has received proper VA 
process.

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the appellant's service, or by 
evidence that a presumptive period applied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Further, certain chronic diseases may 
be presumed to be service connected if they manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  Psychosis is one of the diseases listed as 
eligible for presumptive service connection.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  
Personality disorders and mental deficiency, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In this case, the veteran contends that he suffers from a 
psychiatric disorder that originated during service.  
Specifically, at the hearing, after relating the history of 
his disorder and his treatment for it, the veteran took issue 
with his final in-service diagnosis of an emotionally 
unstable personality.  The veteran related that one could be 
deemed unstable anytime a mental condition is diagnosed.

In this regard, the service medical records reflect that, 
while serving aboard the USS Hermitage, the veteran presented 
on several occasions with complaints of anxiety.  A December 
entry, apparently in 1970, reflects that the veteran was very 
nervous, and that an upper gastrointestinal procedure 
produced negative results.  A January 1971 consultation sheet 
reflects that the veteran presented to sick bay with 
complaints of extreme nervousness and related a history of 
nervousness.  The consulting examiner noted the veteran 
complained of nervousness over the prior six months, with his 
most severe depression having occurred during the then recent 
weeks.  He related no problems with his work or at home or 
with insomnia.  He denied suicidal thoughts or actions or 
history of medications or drugs.  He related that he avoided 
crowds.  The examiner noted no exopthamos resting or tremor 
of hands.  The examiner's impression was anxiety reaction 
secondary to unknown causes, and he prescribed Librium, 5 mg, 
twice a day.

A February 1971 entry reflects the veteran complained of 
vague undifferentiated nervousness.  The examiner noted an 
anxiety reaction worsened by being at sea.  The examiner also 
noted the veteran's history of having dropped out of school 
in the 8th grade due to dyslexia.  He opined that the 
veteran's then current anxiety reaction was more involved an 
ongoing than described by the veteran, and a full consult in 
Naples was indicated.

In March 1971, a consultation sheet reflects the veteran's 
history of recurrent anxiety, depression, and psychosomatic 
illnesses, and psychiatric consult was requested.  He was 
referred to the Naval Hospital, Naples, Italy, for a 
psychiatric consult.  The March 1971 consult reflects that 
the veteran was there for increased feelings of nervousness 
and hyper-irritability.  When asked to explain why he was 
there, the veteran related that he had been feeling down and 
out, he could not stand being confined aboard ship, and that 
he very much disliked having people telling him what to do 
and when to do it.  He also related that the tranquilizers 
prescribed for his symptoms had not helped him to any 
significant degree.  The veteran then related a fairly 
extensive childhood history of relational conflict, though he 
grew up as the middle of three boys in a stable family 
environment.  He and his father did not get along, and he was 
extremely rebellious towards his father.  While his 
relationship with his mother was much better than with his 
father, they never got along extremely well.  The veteran 
also described his relationship with his two brothers as 
rather poor.  Neuropathic traits of childhood included 
enuresis until age eight, temper tantrums until age 12, and 
nailbiting, which persisted to the date of the examination.  
The veteran's school record was poor, as reflected by his 
having been in the 8th grade at age 15, when he quit school 
for the first time.  After being treated for dyslexia, his 
reading level improved from a 4th grade level to a 10th grade 
level in six months.  The veteran related that he was a 
disciplinary problem in school, and that he got in frequent 
difficulty because he was a loud mouth.  He quit school again 
at age 16 and while still in the 8th grade.  He related one 
arrest for public drunkenness at age 15.  He enlisted in the 
Navy at age 17 to get away from home.  The mental status 
examination revealed the veteran as a well developed, well 
nourished white male with a moustache and goatee and well-
bitten fingernails.  Throughout the interview, he was fully 
oriented, and he showed no evidence of a thought disorder.  
He displayed a good range of affect, performed serial sevens 
poorly, but he interpreted proverbs in keeping with his 
average intelligence.  He was neither psychotic nor neurotic.  
The psychiatrist diagnosed an immature personality, as 
manifested by low frustration tolerance, impulsivity, 
inability to get along with those in authority, feelings of 
hyper-irritability, and general immaturity.  The examiner 
opined that the veteran was neither psychotic nor neurotic, 
but that he displayed the characterological disorder 
diagnosed.  He counseled the veteran at length on his 
characterological problems and advised him that it was in his 
best interests if he could successfully complete his tour of 
duty.  The examiner cautioned, however, that should the 
veteran become an administrative or disciplinary problem, he 
should be separated as unsuitable.

The service medical records essentially fall silent for 
anxiety-related symptoms until January 1972, when they 
reflect the veteran having manifested similar behavior.  An 
April 1972 entry reflects the veteran presented after a 
possible overdose of valium, perhaps 60 mg, and consumption 
of two pitchers of beer between noon and 4:00 p.m.  The 
examiner noted the veteran was stable, and that he could be 
watched aboard ship at Norfolk, Virginia.  A consult request 
two days later noted the veteran's repeat visits for 
psychiatric consultations and that he required further 
evaluation.  The examiner diagnosed an emotionally unstable 
personality and recommended his transfer to the Naval 
Hospital, Portsmouth, Virginia, with all of his gear and 
records.

The May 1972 psychiatric examination report reflects the 
examiner noted the March 1971 evaluation and that, since that 
examination, the veteran was seen several times for the same 
complaints and once when he signed up for the Drug Amnesty 
Program.  He related a history of multiple illegal drug uses, 
to include LSD.  He was admitted in April 1972 due to 
difficulty functioning aboard ship, and he complained his 
division officer was out to get him because he entered the 
amnesty program.  The examiner noted that the veteran's 
physical, neurological, and laboratory examinations were all 
within normal limits.  The veteran appeared tense and at 
times tearful.  He was poorly motivated for further military 
service.  There was no evidence of delusions, hallucinations, 
ideas of reference, loosening of associations, or disorder 
thinking.  There was nothing to suggest neurosis, psychosis, 
or organic brain disease.  The examiner noted the veteran's 
history, which was similar as that related at the 1971 
evaluation, but the veteran also related that he had always 
been vulnerable to stress, and that at age 15, he was treated 
with a barbiturate due to unexplained anxiety, and that he 
had felt more anxious after joining the Navy and being aboard 
ship.  The examiner noted that, following admission, his 
anxiety subsided and he became free of complaints, but he 
remained immature in his attitudes and lacking in motivation 
for further military service.  The examiner opined that, if 
returned to duty, the veteran would continue to be a 
liability.  The examiner retained the diagnosis of 
emotionally unstable personality, manifested by excessive 
anxiety, unstable behavior and neuropathic traits; stress 
minimal, routine duties of rate; predisposition, unstable 
civilian adjustment; impairment marked for further military 
service, minimal for civilian life.  The examiner deemed the 
veteran fully competent and that he did not constitute a 
menace to himself or others, and that he was not likely to 
become a public charge.  In May 1972, a Naval Medical Board 
directed the veteran's administrative separation for an 
emotionally unstable personality.

The claim file reflects no record of any treatment for a 
mental disorder, to include depression, within one year of 
the veteran's discharge from active service or in the years 
immediately following his service.  He related at the hearing 
that he did seek treatment in the 1970s after discharge, but 
the facility where he was treated no longer existed.  The 
veteran's private treatment records associated with the claim 
file reflect that he has extensive cardiac pathology, to 
include status post-coronary artery bypass graft times 2 and 
cerebrovascular accident, and diabetes, all of which are non-
service connected.  A November 1996 treatment note for his 
heart pathology reflects that he was having difficulty with 
stress lately and at times, anger.  No other comment or 
opinion was entered by the examiner.  In August 2001, his 
provider recommended a referral for depression due to anxiety 
and confusion, and an assessment of the veteran's capacity to 
perform the duties of his job from a psychiatric standpoint.

The November 2001 report of A.O., M.D., reflects that the 
veteran entered treatment in September 2001 with complaints 
that he stayed nervous and depressed all the time, and that 
he experienced anxiety on an ongoing basis.  Dr. O related 
that the veteran had been diagnosed as having major 
depression with anxiety attacks and an obsessive compulsive 
personality disorder.  Dr. O observed that those issues often 
limited the veteran's ability to concentrate, according to 
the veteran.  Dr. O did not comment on the veteran's active 
service or draw any relationship between the veteran's 
disorders and his active military service.

A March 2003 VA treatment note references the veteran's 2-
year treatment at Dr. O's facility for a syndrome similar to 
dysthemia and a recurrent major depression.  The note makes 
no reference to any nexus with the veteran's military 
service.

After a careful and considered review of the evidence and the 
veteran's contentions, the evidence of record clearly 
preponderates against the veteran having had a psychiatric 
disorder in service.  The in-service evaluations noted that 
any depression manifested by the veteran was secondary to his 
personality disorder which, at that time, was variously 
diagnosed as immature personality and emotionally unstable 
personality.  The Naval psychiatrists found no psychiatric 
pathology.  Further, the evidence of record reflects no 
mental or psychiatric symptomatology within one year of the 
veteran's discharge from active service.  The treatment 
records reflect treatment for depression, and a personality 
disorder, decades after his military service, and there is no 
evidence of any nexus with his military service.  Further, 
the veteran's the August 2001 referral by his private 
provider for psychiatric evaluation suggests that his 
depression is secondary to his nonservice-connected health 
problems.  Thus, the Board finds that the evidence 
preponderates against the veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
depression.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


